Citation Nr: 0941179	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for service-connected posttraumatic stress disorder 
(PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which granted the Veteran's claim of 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating therefor.  The Veteran disagreed 
with that decision and elected de novo review by a Decision 
Review Officer (DRO).  The Veteran perfected his appeal by 
filing a timely substantive appeal in June 2006.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

In November 2006, after the Veteran's claims file had been 
transferred to the Board, the Board received additional 
pertinent evidence from the Veteran's sister in the form of a 
lay statement.  That evidence was not accompanied by a 
written waiver of initial consideration by the agency of 
original jurisdiction (AOJ).    However, in October 2009, the 
Board received a written statement from the Veteran's 
representative providing such waiver.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Accordingly, the Board may proceed with 
review of the Veteran's appeal.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by labile affect, 
chronic sleep impairment, panic attacks three to four times a 
week, impaired judgment, suicidal ideation, impaired impulse 
control, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.

2.    The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected right shoulder 
disability is inadequate.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  

2.   The criteria for referral of the service-connected PTSD 
for consideration on an extra-schedular basis are not met. 38 
C.F.R. § 3.321(b)(1) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD.  He essentially 
contends that his service-connected PTSD is worse than is 
contemplated by the currently assigned 10 percent rating.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a VCAA 
letter dated in September 2004.  The letter indicated that in 
order for service connection to be granted there must be 
evidence of an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service that caused an injury or 
disease; a current physical or mental disability shown by 
medical evidence; and a relationship between the disability 
and an injury, disease, or event in military service.  

As to the Veteran's current claim of entitlement to an 
initial increased rating for the service-connected PTSD, the 
Board recognizes that the aforementioned VCAA letter did not 
specifically include information pertaining to evidence 
necessary to substantiate a claim for a higher rating; 
however, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  
Additionally, the May 2006 statement of the case (SOC) 
notified the Veteran of what was required for a higher 
disability rating.  

The RO generally informed the Veteran of VA's duty to assist 
him in the development of his claim in the letter dated 
September 2004.  Specifically, the letter stated that VA 
would assist the Veteran in obtaining relevant records from 
any Federal agency, including those from the military, VA 
Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
request such records.

The above-referenced letters emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis as in the originals].  

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was provided specific Dingess notice in the May 
2006 cover letter to the SOC.  The letter detailed the 
evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The May 2006 letter also advised 
the Veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.  

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the May 2006 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve.  

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since the Veteran's claim was readjudicated in 
the supplemental statement of the case (SSOC) dated in July 
2006, following the issuance of the May 2006 SOC.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  

The Board notes that the Veteran has not received notice of 
the Vazquez-Flores decision.  However, relying on the 
informal guidance from the VA Office of the General Counsel 
and a VA Fast Letter issued in June 2008 (Fast Letter 08-16, 
June 2, 2008), the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  According to VA 
Office of General Counsel, because this matter concerns an 
appeal from an initial rating decision, VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement (NOD) with respect to the initial 
rating or effective date assigned following the grant of 
service connection.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.).

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  The pertinent evidence of record includes the 
Veteran's statements, a lay statement, service records, and 
VA treatment records.  Additionally, the Veteran was afforded 
a VA examination in March 2005.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of a 
representative.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  

Specific rating criteria

As indicated above, PTSD is to be rated under the general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
(2009).  The provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows: 

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.  

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

10 percent: Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or: symptoms controlled by continuous 
medication.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.

See 38 C.F.R. § 4.130 (2009) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].  

Mittleider concerns

In addition to PTSD, for which service connection was 
established, the Veteran's treatment history indicates 
diagnoses of anxiety neurosis with depression, which are not 
currently service connected.  See VA treatment records dated 
in September 2002 and January 2005, and the March 2005 VA 
compensation examination report.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The medical evidence in the instant case shows that a VA 
compensation examiner in March 2005 stated that the Veteran's 
anxiety and depression could be attributed to the same 
symptoms present in PTSD.  Accordingly, for the purposes of 
this decision, the Board will attribute all of the Veteran's 
psychiatric symptoms to his service-connected PTSD.  

Analysis

Schedular rating

The Veteran seeks an initial disability rating in excess of 
10 percent for his service-connected PTSD.  A 10 percent 
disability rating was assigned by the RO in May 2005 based on 
evidence of the Veteran's occasional depression and anxiety, 
weekly nightmares, at times feeling out of control, and 
partially impaired judgment.

For reasons stated immediately below, the board finds that 
the Veteran's PTSD symptomatology approximates that which 
allows for the assignment of a 70 percent disability rating.

The Veteran stated in November 2005 that he had panic attacks 
three to four times weekly.  

The March 2005 VA examination report states that the Veteran 
exhibited partially impaired judgment, with evidence of 
paranoid ideation.  The March 2005 VA examiner noted that 
there was impairment in impulse control, in that the Veteran 
was quick to fight with others, and that he displayed 
inappropriate behavior in his aggressiveness.  In November 
2005, the Veteran reported that he continued to feel out of 
control, with periods of anger outbursts.  The Veteran has 
reported having suicidal and homicidal thoughts at times; he 
stated that "he stops himself if he notices that he's 
beginning to plan how to kill someone."  

The March 2005 examiner stated that the Veteran had problems 
with his personal hygiene in that he would not get cleaned or 
dressed some days.  Further, some days he wouldn't get out of 
bed and wouldn't always eat.  

In addition, the examiner noted that the Veteran's 
"employment is inconsistent with persistent interpersonal 
conflicts."  It appears that the Veteran was employed at a 
series of construction jobs, which he left or was fired from 
due to interpersonal conflicts.  At the time of the March 
2005 VA compensation examination, the Veteran was doing odd 
jobs, indicating that he liked the freedom of working on his 
own.  

With respect to social relationships, the Veteran reported to 
the March 2005 VA examiner that he tended to threaten and 
fight with people and that he would get "fighting mad at 
least once a month."  He stated that he had trouble trusting 
people and that he was quick to feel that others were 
attacking him.  The Veteran reported that he would confront 
people and become violent at times.  

Thus, there is substantial evidence that the Veteran displays 
an "inability to establish and maintain effective work and 
social relationships."  

A thorough review of the evidence demonstrates that the 
Veteran's PTSD symptomatology includes anxiety and depression 
and chronic sleep impairment, which are specifically 
contemplated by a 30 percent disability rating.  His labile 
affect, reported panic attacks, impaired judgment, 
disturbance of motivation, and difficulty establishing 
effective work and social relationships are all specifically 
contemplated by a 50 percent rating.  

Further, however, suicidal ideation, impaired impulse 
control, and neglect of personal appearance and hygiene - 
all noted by the March 2005 VA examiner - are contemplated 
by a 70 percent rating.  Significantly, the March 2005 
examiner stated that the Veteran's psychiatric symptoms had 
resulted in poor job performance in recent years, causing 
inconsistent employment due to persistent interpersonal 
conflicts, showing an in ability to establish and maintain 
effective relationships - another criterion for a 70 percent 
rating.  

The Board has also considered the November 2006 letter 
submitted by the Veteran's wife.  She described the effect 
the Veteran's unpredictability, his making death threats when 
angered, and his inability to work around groups of people 
has had on his life.  

The Board additionally observes that the GAF score assigned 
in the March 2005 VA examination [45] is reflective of 
serious impairment due to PTSD.  

In sum, the evidence shows that the Veteran has manifested 
suicidal ideation, impaired impulse control, difficulty 
adapting to stressful circumstances (including work), an 
inability to establish and maintain effective relationship, 
and neglect of personal appearance and hygiene.  Although not 
all of the criteria for a 70 percent rating have been met, 
the Board finds that the disability picture resulting from 
the Veteran's service-connected PTSD more nearly approximates 
the criteria required for a 70 percent rating.  See 38 C.F.R. 
§ 4.7 (2009).  

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment as would be required for 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior.  Although 
there are anger control issues, there does not appear to be a 
persistent danger of the Veteran hurting himself or others.  
Nor is there disorientation to time or place, memory loss for 
names of close relatives, own occupation or own name, or 
inability to perform activities of daily living.  The GAF 
score of 45 also does not appear to be congruent with the 
profound pathology required for the assignment of a 100 
percent rating.   

Accordingly, a review of the evidence indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 70 percent evaluation.  An increased rating is therefore 
allowed.



Fenderson consideration

The Veteran's initial 10 percent disability rating for PTSD 
was assigned as of the date of service connection, June 24, 
2004.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In the instant case, the competent medical evidence shows 
that, throughout the appeal period, the Veteran's PTSD 
symptoms have remained relatively stable throughout the 
period.  The Veteran's PTSD has not resulted in any of the 
manifestations contemplated for a 100 percent schedular 
rating.  A 70 percent rating is therefore assigned for entire 
period under consideration.  

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  The Veteran's contentions have 
been limited to those discussed above, 
i.e., that his disability is more severe than is reflected by 
a 10 percent rating.  See Brannon v. West, 12 Vet. App. 32 
(1998) [while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant].  

Moreover, the Veteran has not identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful.  The record demonstrates 
that the Veteran has not required hospitalization as a result 
of his PTSD symptomatology.  In fact, the record does not 
indicate that he has received any treatment at all for his 
PTSD.  Further, as discussed above, the Veteran has not 
contended that his service-connected PTSD resulted in an 
inability to obtain and maintain employment.  See March 2005 
VA examination report.  Accordingly, there is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the Veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence allows for the 
assignment of an initial disability rating of 
70 percent for the Veteran's service-connected PTSD.   The 
appeal is allowed to that extent.


ORDER

An increased disability rating of 70 percent is granted for 
PTSD, subject to controlling regulations applicable to the 
payment of monetary benefits.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


